--------------------------------------------------------------------------------

Exhibit 10.1
 
[logo.jpg]
 
 
[logo1.jpg]
 
LOAN AGREEMENT
 
This Agreement dated as of May 17, 2013, is between Bank of America, N A. (the
"Bank") and MiMedx Group, Inc (the "Borrower"),
 
1              FACILITY No. 1 LINE OF CREDIT AMOUNT AND TERMS.
 
1.1           Line of Credit Amount.
 
(a)
During the availability period described below, the Bank will provide a line of
credit to the Borrower, The amount of the line of credit (the "Facility No 1
Commitment") is Three Million and 00/100 Dollars ($3,000,000.00).

 
(b)
This is a revolving line of credit During the availability period, the Borrower
may repay principal amounts and reborrow them.

 
(c)
The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No. 1 Commitment If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank's demand.

 
1.2           Availability Period.  The line of credit is available between the
date of this Agreement and May 1, 2014, or such earlier date as the availability
may terminate as provided in this Agreement (the "Facility No. 1 Expiration
Date").
 
The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the line of credit (the "Renewal Notice").  If this line of credit is renewed,
it will continue to be subject to all the terms and conditions set forth in this
Agreement except as modified by the Renewal Notice. If this line of credit is
renewed, the term "Expiration Date" shall mean the date set forth in the Renewal
Notice as the Expiration Date and the same process for renewal will apply to any
subsequent renewal of this line of credit.
 
1.3           Repayment Terms.
 
(a)
The Borrower will pay interest on June 1, 2013, and then on the same day of each
month thereafter until payment in full of any principal outstanding under this
facility,

 
(b)
The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date, Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date,

 
1.4           Interest Rate.
 
(a)
The interest rate is a rate per annum equal to the LIBOR Daily Floating Rate
plus 2 percentage point(s),

 
(b)
The LIBOR Daily Floating Rate is a fluctuating rate of interest which can change
on each banking day.  The rate will be adjusted on each banking day to equal the
British Bankers Association LIBOR Rate (or any successor thereto approved by the
Bank if the British Bankers Association is no longer making a LIBOR rate
available) for U.S. Dollar deposits for delivery on the date in question for a
one month term beginning on that date.  The Bank will use the LIBOR Rate as
published by Reuters (or other commercially available source providing
quotations of such rate as selected by the Bank from time to time) as determined
at approximately 11:00 a.m. London time two (2) London Banking Days prior to the
date in question, as adjusted from time to time in the Bank's sole discretion
for reserve requirements, deposit insurance assessment rates and other
regulatory costs If such rate is not available at such time for any reason, then
the rate will be determined by such alternate method as reasonably selected by
the Bank A "London Banking Day" is a day on which banks in London are open for
business and dealing in offshore dollars,

 
 
1

--------------------------------------------------------------------------------

 
 
1.5           Optional Interest Rates.  Instead of the interest rate based on
the rate stated in the paragraph entitled "Interest Rate" above, the Borrower
may elect the optional interest rates listed below for this Facility No. 1
during interest periods agreed to by the Bank and the Borrower.  The optional
interest rates shall be subject to the terms and conditions described later in
this Agreement.  Any principal amount bearing interest at an optional rate under
this Agreement is referred to as a "Portion".  The following optional interest
rates are available.
 
(a)
The LIBOR Rate plus 2.0 percentage point(s).

 
1.6           Letters of Credit.
 
(a) 
During the availability period, at the request of the Borrower, the Bank will
issue,

 

 
(i)
standby letters of credit with a maximum maturity of three hundred sixty-five
(365) and may extend more than three hundred sixty-five (365) days beyond the
Facility No. 1 Expiration Date.

 
(b)
The amount of the letters of credit outstanding at any one time (including the
drawn and unreimbursed amounts of the letters of credit) may not exceed One
Million and 00/100 Dollars ($1,000,000.00).

 
(c)
In calculating the principal amount outstanding under the Facility No. 1
Commitment, the calculation shall include the amount of any letters of credit
outstanding, including amounts drawn on any letters of credit and not yet
reimbursed.

 
(d) 
The Borrower agrees.

 

 
(i)
Any sum drawn under a letter of credit may, at the option of the Bank, be added
to the principal amount outstanding under this Agreement.  The amount will bear
interest and be due as described elsewhere in this Agreement,

 

 
(ii)
If there is an event of default that has occurred and is continuing under
Section 10 of this Agreement, to immediately prepay and make the Bank whole for
any outstanding letters of credit,

 
 
(iii)
The issuance of any letter of credit and any amendment to a letter of credit is
subject to the Bank's written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank,

 
 
(iv)
To sign the Bank's form Application and Agreement for Commercial Letter of
Credit or Application and Agreement for Standby Letter of Credit, as applicable,

 
 
(v)
To pay any issuance and/or other fees that the Bank notifies the Borrower will
be charged for issuing and processing letters of credit for the Borrower,

 
 
(vi)
To allow the Bank to automatically charge its checking account for applicable
fees, discounts, and other charges,

 
2.             OPTIONAL INTEREST RATES.
 
2.1           Optional Rates.  Each optional interest rate is a rate per annum
Interest will be paid on June 1, 2013, and then on the same day of each month
thereafter until payment in full of any principal outstanding under this
Agreement No Portion will be converted to a different interest rate during the
applicable interest period.  Upon the occurrence and during the continuance of
an event of default under Section 10 of this Agreement, the Bank may terminate
the availability of optional interest rates for interest periods commencing
after such event of default occurs.  At the end of each interest period, the
interest rate will revert to the rate stated in the paragraph(s) entitled
"Interest Rate" above, unless the Borrower has designated another optional
interest rate for the Portion.
 
2.2            LIBOR Rate.  The election of LIBOR Rates shall be subject to the
following terms and requirements:
 
(a)
The interest period during which the LIBOR Rate will be in effect will be one
month, two months, three months or six months.  The first day of the interest
period must be a day other than a Saturday or a Sunday on which banks are open
for business in New York and London and dealing in offshore dollars (a "LIBOR
Banking Day").  The last day of the interest period and the actual number of
days during the interest period will be determined by the Bank using the
practices of the London inter-bank market,

 
 
2

--------------------------------------------------------------------------------

 
 
(b)
Each LIBOR Rate portion will be for an amount not less than One Hundred Thousand
and 00/100 Dollars ($100,000.00).

 
(c)
The "LIBOR Rate" means the interest rate determined by the following formula.
 (All amounts in the calculation will be determined by the Bank as of the first
day of the interest period ),

 

LIBOR Rate = London Inter-Bank Offered Rate     (1.00 - Reserve Percentage)  

 
 
Where,

 

 
(i)
"London Inter-Bank Offered Rate" means, for any applicable interest period, the
rate per annum equal to the British Bankers Association LIBOR Rate (or any
successor thereto approved by the Bank if the British Bankers Association is no
longer making a LIBOR rate available), as published by Reuters (or other
commercially available source providing quotations of such rate as selected by
the Bank from time to time) at approximately 11:00 a.m. London time two (2)
London Banking Days before the commencement of the interest period, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
term equivalent to such interest period, If such rate is not available at such
time for any reason, then the rate for that interest period will be determined
by such alternate method as reasonably selected by the Bank A "London Banking
Day" is a day on which banks in London are open for business and dealing in
offshore dollars.

 

 
(ii)
"Reserve Percentage" means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent.  The
percentage will be expressed as a decimal, and will include, but not be limited
to, marginal, emergency, supplemental, special, and other reserve percentages.

 
(d)
The Borrower shall irrevocably request a LIBOR Rate Portion no later than 12:00
noon Eastern time on the LIBOR Banking Day preceding the day on which the London
Inter-Bank Offered Rate will be set, as specified above.  For example, if there
are no intervening holidays or weekend days in any of the relevant locations,
the request must be made at least three days before the LIBOR Rate takes effect.

 
(e)
The Bank will have no obligation to accept an election for a LIBOR Rate Portion
if any of the following described events has occurred and is continuing:

 

 
(i)
Dollar deposits in the principal amount, and for periods equal to the interest
period, of a LIBOR Rate Portion are not available in the London inter-bank
market, or:

 

 
(ii)
The LIBOR Rate does not accurately reflect the cost of a LIBOR Rate Portion.

 
(f)
Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below.  A "prepayment"
is a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 
(g)
The prepayment fee is intended to compensate the Bank for the funding costs of
the prepaid credit, if any, The prepayment fee will be determined by calculating
the funding costs incurred by the Bank, based on the cost of funds at the time
the interest rate was fixed, and subtracting the interest income which can be
earned by the Bank by reinvesting the prepaid funds at the Reinvestment Rate.
The calculation is defined more fully below.

 
(h)
The "Fixed Interest Rate Period" is the period during which the interest rate in
effect at the time of the prepayment does not change.  If the Fixed Interest
Rate Period does not extend for the entire remaining life of the credit, then
the following rules will apply.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(i)
For any portion of the prepaid principal for which the scheduled payment date is
after the end of the Fixed Interest Rate Period, the prepayment fee for that
portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below,

 
 
(ii)
If a prepayment is made on a date on which the interest rate resets, then there
will be no prepayment fee.

 
(i)
The prepayment fee calculation is made separately for each Prepaid Installment.
 A "Prepaid Installment" is the amount of the prepaid principal that would have
been due on a particular scheduled payment date (the "Scheduled Payment Date").
 However, as explained in the preceding paragraph, all amounts of the credit
which would have been paid after the end of the Fixed Interest Rate Period shall
be considered a single Prepaid Installment with a Scheduled Payment Date (for
the purposes of this calculation) equal to the last day of the Fixed Interest
Rate Period,

 
(j)
The prepayment fee for a particular Prepaid Installment will be calculated as
follows.

 

 
(i)
Calculate the monthly interest payments that would have accrued on the Prepaid
Installment through the applicable Scheduled Payment Date, if the prepayment had
not been made.  The interest payments will be calculated using the Original Cost
of Funds Rate.

 

 
(ii)
Next, calculate the monthly interest income which could be earned on the Prepaid
Installment if it were reinvested by the Bank at the Reinvestment Rate through
the Scheduled Payment Date.

 

 
(iii)
Calculate the monthly differences of the amounts calculated in (i) minus the
amounts calculated in (ii),

 

 
(v)
If the remaining term of the Fixed Interest Rate Period is greater than one
year, calculate the present value of the amounts calculated in (iii), using the
Reinvestment Rate.  The result of the present value calculation is the
prepayment fee for the Prepaid Installment,

 
(k)
Finally, the prepayment fees for all of the Prepaid Installments are added
together.  The sum, if greater than zero, is the total prepayment fee due to the
Bank,

 
(I)
The following definitions will apply to the calculation of the prepayment fee.

 
 
(i)
"Original Cost of Funds Rate" means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.

 
 
(ii)
"Bank Funding Markets" means one or more wholesale funding markets available to
the Bank, including the LIBOR, Eurodollar, and SWAP markets as applicable and
available, or such other appropriate money market as determined by the Bank in
its sole discretion,

 

 
(iii)
"Reinvestment Rate" means the fixed rate per annum, determined solely by the
Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

 
(m)
The Original Cost of Funds Rate and the Reinvestment Rate are the Bank's
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment.  The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount.  The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate.  These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

 
3              COLLATERAL.
 
3.1           Personal Property. The personal property listed below now owned or
owned in the future by the parties listed below will secure the Borrower's
obligations to the Bank under this Agreement.  The collateral is further defined
in security agreement(s) executed by the owners of the collateral.  In addition,
all personal property collateral owned by the Borrower securing this Agreement
shall also secure all other present and future obligations of the Borrower to
the Bank and to any affiliate of the Bank (excluding any consumer credit covered
by the federal Truth in Lending law, unless the Borrower has otherwise agreed in
writing or received written notice thereof).  All personal property collateral
securing any other present or future obligations of the Borrower to the Bank
shall also secure this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(a)
Inventory owned by the Borrower, other than Inventory of the Borrower that is,
or is contracted to be, in the possession of another person on a consignment
arrangement,

 
(b) 
Receivables owned by the Borrower.

 
4              FEES AND EXPENSES.
 
4.1           Fees.
 
(a)
Loan Fee.  The Borrower agrees to pay a loan fee in the amount of Twenty-Five
Thousand and 00/100 Dollars ($25,000.00).  This fee is due on the date of this
Agreement.

 
(b)
Unused Commitment Fee.  The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period, The fee will be calculated at 0.75% per year.

 
This fee is due on August 1, 2013, and on the same day of each following quarter
until the expiration of the availability period,
 
(c)
Waiver Fee.  If the Bank, at its discretion, agrees to waive or amend any terms
of this Agreement, the Borrower will, at the Bank's option, pay the Bank a fee
for each waiver or amendment in an amount advised by the Bank at the time the
Borrower requests the waiver or amendment, Nothing in this paragraph shall imply
that the Bank is obligated to agree to any waiver or amendment requested by the
Borrower.  The Bank may impose reasonable and customary additional requirements
as a condition to any waiver or amendment.

 
(d)
Late Fee.  To the extent permitted by law, the Borrower agrees to pay a late fee
in an amount not to exceed two percent (2%) of any payment that is more than
fifteen (15) days late.  The imposition and payment of a late fee shall not
constitute a waiver of the Bank's rights with respect to the default.

 
4.2           Expenses.  The Borrower agrees to promptly repay the Bank upon
request for reasonable expenses actually incurred in connection with this
Agreement that include, but are not limited to, filing, recording and search
fees, appraisal fees, title report fees, and documentation fees.
 
4.3           Reimbursement Costs.
 
(a)
The Borrower agrees to reimburse the Bank for any reasonable expenses it
actually incurs in the preparation of this Agreement and any agreement or
instrument required by this Agreement, Expenses include, but are not limited to,
reasonable attorneys' fees actually incurred, including any allocated costs of
the Bank's in-house counsel to the extent permitted by applicable law.

 
(b)
The Borrower agrees to reimburse the Bank for the reasonable cost of periodic
appraisals of the collateral, at such intervals as the Bank may reasonably
require provided that so long as there is no event of default set forth in
Section 10 of this Agreement that has occurred and is continuing, the Borrower
will only be required to reimburse the Bank for one appraisal per calendar
year.  The actions described in this paragraph may be performed by employees of
the Bank or by independent appraisers.

 
 
5

--------------------------------------------------------------------------------

 

5              DISBURSEMENTS, PAYMENTS AND COSTS.
 
5.1           Disbursements and Payments.
 
(a)
Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds, without setoff or counterclaim Payments will be made by debit
to a deposit account, if direct debit is provided for in this Agreement or is
otherwise authorized by the Borrower.  For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower's statement,
or by such other method as may be permitted by the Bank.

 
(b)
For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit, If there are insufficient immediately available
funds in the deposit account on the date the Bank enters such debit authorized
by this Agreement, the Bank may reverse the debit,

 
(c)
Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank In addition, the Bank may, at its discretion,
require the Borrower to sign one or more promissory notes.

 
(d)
Prior to the date each payment of principal and interest and any fees from the
Borrower becomes due (the "Due Date"), the Bank will send to the Borrower a
statement of the amounts that will be due on that Due Date (the "Billed
Amount").  The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate, If the Billed Amount differs from the actual amount
due on the Due Date (the "Accrued Amount"), the discrepancy will be treated as
follows,

 

 
(i)
If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy.  The
Borrower will not be in default by reason of any such discrepancy.

 

 
(ii)
If the Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.

 
Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding.  The Bank will
not pay the Borrower interest on any overpayment.
 
5.2
Borrower's Instructions.

 
(a)
The Bank may honor instructions for advances or repayments given by the Borrower
(if an individual), or by any one of the individuals authorized to sign loan
agreements on behalf of the Borrower, or any other individual designated by any
one of such authorized signers (each an "Authorized Individual").  Any
Authorized Individual may also provide instructions to the Bank for the
designation of optional interest rates and/or the issuance of letters of credit,
if such features are provided under this Agreement.  The Bank may honor any such
instructions made by any one of the Authorized Individuals, whether such
instructions are given in writing or by telephone, telefax or Internet and
intranet websites designated by the Bank with respect to separate products or
services offered by the Bank.  The Bank's obligation to act on such instructions
is subject to the terms, conditions and procedures stated elsewhere in this
Agreement.

 
(b)
Except as specified elsewhere in this Agreement, in following instructions from
an Authorized Individual for advances or repayments, the Bank shall have the
right, but not the obligation, to require that any advances be deposited in and
repayments be withdrawn from a deposit account owned by the Borrower and held at
the Bank.  The Bank may require additional written authorization from the
Borrower before processing advances or repayments except as provided in this
subparagraph,

 
(c)
The Borrower will indemnify and hold the Bank harmless from all liability, loss,
and reasonable costs actually incurred in connection with any act resulting from
instructions the Bank reasonably believes are made by any Authorized Individual,
whether such instructions are given in writing or by telephone, telefax or
electronic communications (including e-mail, Internet and intranet websites),
except to the extent that such liability, loss or costs result from the gross
negligence or willful misconduct by the Bank, its officers, employees or agents
as determined by a final non-appealable judgment or a court of competent
jurisdiction.  This paragraph will survive this Agreement's termination, and
will benefit the Bank and its officers, employees, and agents.

 
 
6

--------------------------------------------------------------------------------

 
 
5.3           Direct Debit.
 
(a)
The Borrower agrees that on the Due Date the Bank will debit the Billed Amount
from deposit account number GA-334025804410 owned by the Borrower or such other
of the Borrower's accounts with the Bank as designated in writing by the
Borrower (the "Designated Account"),

 
(b)
The Borrower may terminate this direct debit arrangement at any time by sending
written notice to the Bank at the address specified at the end of this
Agreement,

 
5.4            Banking Days.  Unless otherwise provided in this Agreement, a
banking day is a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed, in the state
where the Bank's lending office is located, and, if such day relates to amounts
bearing interest at an offshore rate (if any), means any such day on which
dealings in dollar deposits are conducted among banks in the offshore dollar
interbank market.  All payments and disbursements which would be due on a day
which is not a banking day will be due on the next banking day, All payments
received on a day which is not a banking day will be applied to the credit on
the next banking day.
 
5.5           Interest Calculation.  Except as otherwise stated in this
Agreement, all interest and fees, if any, will be computed on the basis of a
360-day year and the actual number of days elapsed.  This results in more
interest or a higher fee than if a 365-day year is used Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid.
 
5.6           Default Rate. During the continuance of any event of default set
forth in Section 10 of this Agreement (other than Section 10.1), all amounts
outstanding under this Agreement, including any unpaid interest, fees, or costs,
will at the option of the Bank bear interest at a rate which is 2.00 percentage
point(s) higher than the rate of interest otherwise provided under this
Agreement During the continuance of any event of default set forth in Section
10.1 of this Agreement or after maturity or after judgment has been rendered on
any obligation under this Agreement, all amounts outstanding under this
Agreement, including any unpaid interest, fees, or costs, will at the option of
the Bank bear interest at a rate which is 4.00 percentage point(s) higher than
the rate of interest otherwise provided under this Agreement.  This may result
in compounding of interest, This will not constitute a waiver of any event of
default hereunder.
 
5.7           Additional Costs.
 
The Borrower will pay the Bank, on demand, for the Bank's costs or losses
arising from any Change in Law which are allocated to this Agreement or any
credit outstanding under this Agreement.  The allocation will be made as
determined by the Bank, using any reasonable method.  The costs include, without
limitation, the following;
 
(a)
any reserve or deposit requirements (excluding any reserve requirement already
reflected in the calculation of the interest rate in this Agreement), and

 
(b) 
any capital requirements relating to the Bank's assets and commitments for
credit.

 
"Change in Law" means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority, provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law,"
regardless of the date enacted, adopted or issued.
 
6.             CONDITIONS.
 
Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
 
 
7

--------------------------------------------------------------------------------

 
 
6.1           Authorizations.  If the Borrower or any guarantor is anything
other than a natural person, evidence that the execution, delivery and
performance by the Borrower and/or such guarantor of this Agreement and any
instrument or agreement required under this Agreement have been duly authorized.
 
6.2           Governing Documents.  If required by the Bank, a copy of the
Borrower's organizational documents.
 
6.3           Security Agreements.  Signed original security agreements covering
the personal property collateral which the Bank requires.
 
6.4           Perfection and Evidence of Priority.  Evidence that the security
interests and liens in favor of the Bank are valid, enforceable, properly
perfected in a manner acceptable to the Bank and prior to all others' rights and
interests, except those the Bank consents to in writing.  All title documents
for motor vehicles which are part of the collateral must show the Bank's
interest.
 
6.5           Landlord Agreement.  For any personal property collateral located
on real property which is subject to a mortgage or deed of trust or which is not
owned by the Borrower (or the grantor of the security interest), an agreement
from the owner of the real property and the holder of any such mortgage or deed
of trust.
 
6.6           Payment of Fees.  Payment of all fees and other amounts due and
owing to the Bank, including without limitation payment of all accrued and
unpaid expenses incurred by the Bank as required by the paragraph entitled
"Reimbursement Costs."
 
6.7           Good Standing.  Certificate of good standing for the Borrower from
its state of formation.
 
6.8           Insurance.  Evidence of insurance coverage, as required in the
"Covenants" section of this Agreement.
 
6.9           Environmental Information.  A completed Bank form Environmental
Questionnaire.
 
7.             REPRESENTATIONS AND WARRANTIES.
 
When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
 
7.1           Formation.  If the Borrower is anything other than a natural
person, it is duly formed and existing under the laws of the state or other
jurisdiction where organized.
 
7.2          Authorization.  This Agreement, and any instrument or agreement
required hereunder, are within the Borrower's powers, have been duly authorized,
and do not conflict with any of its organizational papers.
 
7.3           Enforceable Agreement.  This Agreement is a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, and any instrument or agreement required hereunder,
when executed and delivered, will be similarly legal, valid, binding and
enforceable.
 
7.4           Good Standing.  In each state in which the Borrower does business,
it is properly licensed, (if required by such state's laws) and in good
standing.
 
7.5           No Conflicts.  This Agreement does not conflict with any law,
material agreement, or material obligation by which the Borrower is bound.
 
7.6           Financial Information.  All financial and other information that
has been or will be supplied to the Bank is sufficiently complete to give the
Bank accurate knowledge of the Borrower's (and any guarantor's) financial
condition, including all material contingent liabilities.  Since the date of the
most recent financial statement provided to the Bank, there has been no material
adverse change in the business condition (financial or otherwise), operations,
or properties of the Borrower (or any guarantor).
 
7.7           Lawsuits.  There is no lawsuit, tax claim or other dispute pending
or threatened against the Borrower which, if lost, would impair the Borrower's
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.
 
 
8

--------------------------------------------------------------------------------

 
 
7.8           Collateral.  All collateral required in this Agreement is owned by
the grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.
 
7.9           Permits. Franchises.  The Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged.
 
7.10         Other Obligations.  The Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, the default on
which would have a material adverse effect on the Borrower, except as have been
disclosed in writing to the Bank.
 
7.11         Tax Matters.  The Borrower has no knowledge of any pending material
assessments or material adjustments of its income tax for any year and all taxes
due have been paid, except as have been disclosed in writing to the Bank.
 
7.12         No Event of Default.  There is no event which is, or with notice or
lapse of time or both would be, an event of default under Section 10 of this
Agreement.
 
7.13         Insurance.  The Borrower has obtained, and maintained in effect,
the insurance coverage required in the "Covenants" section of this Agreement.
 
7.14         ERISA Plans.
 
(a)
Each Plan (other than a multiemployer plan) is in compliance in all material
respects with ERISA, the Code and other federal or state law, including all
applicable minimum funding standards and there have been no prohibited
transactions with respect to any Plan (other than a multiemployer plan), which
has resulted or could reasonably be expected to result in a material adverse
effect,

 
(b) 
With respect to any Plan subject to Title IV of ERISA,

 
 
(i)
No reportable event has occurred under Section 4043(c) of ERISA which requires
notice.

 
 
(ii)
No action by the Borrower or any ERISA Affiliate to terminate or withdraw from
any Plan has been taken and no notice of intent to terminate a Plan has been
filed under Section 4041 or 4042 of ERISA.

 
(c) 
The following terms have the meanings indicated for purposes of this Agreement:

 
 
(i)
"Code" means the Internal Revenue Code of 1986, as amended,

 
 
(ii)
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,

 

 
(iii)
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code,

 

 
(iv)  
"Plan" means a plan within the meaning of Section 3(2) of ERISA maintained or
contributed to by the Borrower or any ERISA Affiliate, including any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA,

 
8.             COVENANTS.
 
The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:
 
8.1           Use of Proceeds.
 
(a)
To use the proceeds of Facility No. 1 only for working capital, general
corporate purposes and Permitted Acquisitions (as defined in Section 8.13 (b)),

 
8.2           Financial Information.  To provide the following financial
information and statements in form and content acceptable to the Bank, and such
additional information as reasonably requested by the Bank from time to time,
During the continuance of an event of default under Section 10 of this
Agreement, the Bank reserves the right, upon written notice to the Borrower, to
require the Borrower to deliver financial information and statements to the Bank
more frequently than otherwise provided below, and to use such additional
information and statements to measure any applicable financial covenants in this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(a)
Copies of the Form 10-K Annual Report for the Borrower within 90 days after the
date of filing with the Securities and Exchange Commission.  The statements
shall be prepared on a consolidated basis.

 
(b)
Copies of the Form 10-Q Quarterly Report for the Borrower within 45 days after
the date of filing with the Securities and Exchange Commission.  The statements
shall be prepared on a consolidated basis.

 
(c)
Within 45 days of the end of each quarter, on a consolidated basis, a compliance
certificate of the Borrower signed by an authorized financial officer, and
setting forth whether there existed as of the date of such financial statements
and whether there exists as of the date of the certificate, any default under
this Agreement applicable to the party submitting the information and, if any
such default exists, specifying the nature thereof and the action the party is
taking and proposes to take with respect thereto.

 
8.3          Funded Debt to Adjusted EBITDA Ratio.  To maintain on a
consolidated basis a ratio of Funded Debt to Adjusted EBITDA not exceeding the
ratios indicated for each period specified below.
 

Period Ratios     From the date of this Agreement through December 30, 2013  1.5
: 1.0     From December 31, 2013 and thereafter 1 : 1.0

 
"Funded Debt" means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long-term debt, less the
non-current portion of Subordinated Liabilities.
 
"EBITDA" means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion and amortization.
 
"Adjusted EBITDA" means EBITDA plus non-cash share based compensation expense.
 
The ratio of Funded Debt to Adjusted EBITDA shall be calculated based upon the
12 month period then ended and shall be measured as of the end of each reporting
period for which the Bank requires financial information set forth above.
 
"Subordinated Liabilities" means liabilities subordinated to Borrower's
obligations to Bank in a manner acceptable to Bank, in its sole discretion.
 
8.4           Basic Fixed Charge Coverage Ratio.  To maintain on a consolidated
basis a Basic Fixed Charge Coverage Ratio of at least the ratios indicated for
each period specified below.
 

Period Ratios     From the date of this Agreement through December 30, 2013  
1.25 : 1. 0     From December 31, 2013 and thereafter 1.5 : 1.0

 
"Basic Fixed Charge Coverage Ratio" means the ratio of (a) the sum of EBITDA
plus lease expense and rent expense, plus non-cash Employee Share-based
Compensation Expense minus income tax paid, minus dividends, withdrawals, and
other distributions, to (b) the sum of interest expense payable, lease expense,
rent expense, the aggregate principal amount of ail regularly scheduled
principal payments, and the aggregate amount of all regularly scheduled
capitalized lease payments.
 
 
10

--------------------------------------------------------------------------------

 
 
"EBITDA" means net income, less income or plus loss from discontinued operations
and extraordinary items, plus Income taxes, plus interest expense, plus
depreciation, depletion and amortization,
 
This ratio will be calculated at the end of each period set forth above, using
the results of the twelve-month period then ending, The current portion of
long-term liabilities will be measured as of the date twelve (12) months prior
to the current financial statement,
 
8.5           Bank as Principal Depository.  To maintain the Bank or one of its
affiliates as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.
 
8.6           Other Debts.  Not to have outstanding or incur any direct or
contingent liabilities or lease obligations (other than those to the Bank or to
any affiliate of the Bank), or become liable for the liabilities of others,
without the Bank's written consent, This does not prohibit.
 
(a) 
Acquiring goods, supplies, or merchandise on normal trade credit,

 
(b) 
Endorsing negotiable instruments received in the usual course of business,

 
(c) 
Obtaining surety bonds in the usual course of business,

 
(d) 
Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

 
(e) 
Additional debts and lease obligations for the acquisition of fixed assets, to
the extent permitted elsewhere in this Agreement.

 
8.7           Other Liens.  Not to create, assume, or allow any security
interest or lien (including judicial liens) on property the Borrower now or
later owns, except:
 
(a)
Liens and security interests in favor of the Bank or any affiliate of the Bank.

 
(b)
Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings,

 
(c)
Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

 
(d)
Additional purchase money security interests in assets acquired after the date
of this Agreement.

 
(e)
Liens in respect of claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which secure obligations of not more than (30)
days past due.

 
(f)
Liens in respect of judgments for the payment of money not constituting an event
of default under Section 10.8 of this Agreement,

 
8.8           Maintenance of Assets.
 
(a) 
Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower's business or the Borrower's assets except in the ordinary course of
the Borrower's business and except for dispositions of assets which are
obsolete, worn-out, or no longer used or useful in the Borrower's business.

 
(b) 
Not to sell, assign, lease, transfer or otherwise dispose of any assets for less
than fair market value, or enter into any agreement to do so.

 
(c) 
Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 
(d) 
To maintain and preserve all rights, privileges, and franchises that are
material to the Borrower's business.

 
(e) 
To make any repairs, renewals, or replacements to keep the Borrower's
properties, which are material to its business, in good working condition.

 
 
11

--------------------------------------------------------------------------------

 
 
8.9           Investments.  Not to have any existing, or make any new,
investments in any individual or entity, or make any capital contributions or
other transfers of assets to any individual or entity, without the Bank's prior
written consent, a final decision of which shall not be unreasonably delayed,
except for,
 
(a)
Existing investments disclosed to the Bank in writing.

 
(b)
Investments in the Borrower's subsidiaries.

 
(c)
Investments in any of the following.

 

 
(i)
certificates of deposit,

 

 
(ii)
U.S. treasury bills and other obligations of the federal government;

 

 
(iii)
readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 
8.10         Loans.  Not to make any loans, advances or other extensions of
credit to any individual or entity, except for,
 
(a)
Existing extensions of credit disclosed to the Bank in writing.

 
(b)
Extensions of credit to the Borrower's subsidiaries.

 
(c)
Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

 
8.11         Change of Ownership.  Not to cause, permit, or suffer any change in
capital ownership such that there is a change of more than 25% in the direct or
indirect capital ownership of the Borrower without the Bank's prior written
consent, a final decision of which shall not be unreasonably delayed.
 
8.12         Additional Negative Covenants.  Not to, without the Bank's prior
written consent, a final decision of which shall not be unreasonably delayed.
 
(a)
Enter into any consolidation, merger, or other combination thereof, or become a
member of a joint venture.

 
(b)
Acquire or purchase a business or its assets- other than Permitted Acquisitions.

 
"Permitted Acquisition" means an acquisition by the Borrower (the person or
division, line of business or other business unit of the person to be acquired
in such Acquisition shall be referred to herein as the "Target"), in each case
so long as,
 
 
(a)
the Borrower has provided to the Bank pro forma financial statements and the
Bank has in its sole discretion, approved of the form of the pro forma financial
statement and determined from them that the acquisition or purchase will not
violate or result in a violation of any of the covenants of this Agreement,

 
 
(b)
the Target (i) has a business that is similar and related to the Borrower's
existing business and the assets to be purchased are useful and to be used in
the Borrower's existing business, and (ii) shall have earnings before interest,
taxes, depreciation and amortization for the four (4) fiscal quarter period
prior to the acquisition date in an amount greater than $0, and;

 
 
(c)
such acquisition shall not be a "hostile" Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target, and

 
 
(d)
the cost of such acquisition paid by the Borrower and its subsidiaries (i) in
connection with any single Acquisition shall not exceed $2,000,000 and (ii) for
all Acquisitions made during the term of this Agreement shall not exceed
$2,000,000.00.

 
 
12

--------------------------------------------------------------------------------

 
 
(c)
Engage in any business activities substantially different from the Borrower's
present business.

 
(d)
Liquidate or dissolve the Borrower's business.

 
(e)
Voluntarily suspend the Borrower's business.

 
8.13         Notices to Bank.  To promptly notify the Bank in writing of:
 
(a)
Any lawsuit over Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
against the Borrower or any Obligor.

 
(b)
Any substantial dispute between any governmental authority and the Borrower or
any Obligor.

 
(c)
Any event of default under Section 10 of this Agreement, or any event which,
with notice or lapse of time or both, would constitute an event of default under
Section 10 of this Agreement.

 
(d)
Any material adverse change in the Borrower's or any Obligor's business
condition (financial or otherwise), operations, properties, or ability to repay
the credit.

 
(e)
Any change in the Borrower's or any Obligor's name, legal structure, principal
residence (for an individual), state of registration (for a registered entity),
place of business, or chief executive office if the Borrower or any Obligor has
more than one place of business.

 
For purposes of this Agreement, "Obligor" shall mean any guarantor, or any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.
 
8.14         Insurance.
 
(a)
General Business Insurance.  To maintain insurance reasonably satisfactory to
the Bank as to amount and nature, in each case which are customary for companies
of a similar size and nature to Borrower, and carrier covering property damage
(including loss of use and occupancy) to any of the Borrower's properties,
business interruption insurance, public liability insurance including coverage
for contractual liability, product liability and workers' compensation, and any
other insurance which is usual for the Borrower's business Each policy shall
provide for at least 30 days prior notice to the Bank of any cancellation
thereof.

 
(b)
Insurance Covering Collateral.  To maintain all risk property damage insurance
policies (including without limitation windstorm coverage, and hurricane
coverage as applicable) covering the tangible property comprising the
collateral. Each insurance policy must be for the full replacement cost of the
collateral and include a replacement cost endorsement.  The insurance must be
issued by an insurance company acceptable to the Bank and must include a
lender's loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.

 
(c)
Evidence of Insurance.  Upon the request of the Bank, to deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

 
8.15         Compliance with Laws.  To comply with the laws (including any
fictitious or trade name statute), regulations, and orders of any government
body with authority over the Borrower's business, The Bank shall have no
obligation to make any advance to the Borrower except in compliance with all
applicable laws and regulations and the Borrower shall fully cooperate with the
Bank in complying with all such applicable laws and regulations.
 
8.16         Books and Records.  To maintain adequate books and records.
 
8.17        Audits.  To allow the Bank and its agents to inspect the Borrower's
properties and examine, audit, and make copies of books and records during the
regular business hours of the Borrower and upon prior written notice of at least
10 days If any of the Borrower's properties, books or records are in the
possession of a third party, the Borrower authorizes that third party to permit
the Bank or its agents to have access to perform inspections or audits and to
respond to the Bank's requests for information concerning such properties, books
and records.
 
8.18        Perfection of Liens.  To help the Bank perfect and protect its
security interests and liens, and reimburse it for related reasonable costs it
incurs to protect its security interests and liens.
 
 
13

--------------------------------------------------------------------------------

 
 
8.19         Cooperation.  To take any action reasonably requested by the Bank
to carry out the intent of this Agreement.
 
9              HAZARDOUS SUBSTANCES.
 
9.1            Indemnity Regarding Hazardous Substances.  The Borrower will
indemnify and hold harmless the Bank from any loss or liability the Bank incurs
in connection with or as a result of this Agreement, which directly or
indirectly arises out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a hazardous
substance.  This indemnity will apply whether the hazardous substance is on,
under or about the Borrower's property or operations or property leased to the
Borrower.  The indemnity includes but is not limited to reasonable attorneys'
fees actually incurred (including the reasonable estimate of the allocated cost
of in-house counsel and staff).  The indemnity extends to the Bank, its parent,
subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys and assigns.
 
9.2           Compliance Regarding Hazardous Substances.  The Borrower
represents and warrants that the Borrower has complied with all current and
future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or hazardous substances.
 
9.3           Notices Regarding Hazardous Substances.  Until full repayment of
the loan, the Borrower will promptly notify the Bank in writing of any
threatened or pending investigation of the Borrower or its operations by any
governmental agency under any current or future law, regulation or ordinance
pertaining to any hazardous substance.
 
9.4            Site Visits. Observations and Testing.  The Bank and its agents
and representatives will have the right at any reasonable time, after giving
reasonable notice to the Borrower, to enter and visit any locations where the
collateral securing this Agreement (the "Collateral") is located for the
purposes of observing the Collateral, taking and removing environmental samples,
and conducting tests.  The Borrower shall reimburse the Bank on demand for the
costs of any such environmental investigation and testing.  The Bank will make
reasonable efforts during any site visit, observation or testing conducted
pursuant to this paragraph to avoid interfering with the Borrower's use of the
Collateral.  The Bank is under no duty to observe the Collateral or to conduct
tests, and any such acts by the Bank will be solely for the purposes of
protecting the Bank's security and preserving the Bank's rights under this
Agreement.  No site visit, observation or testing or any report or findings made
as a result thereof ("Environmental Report") (i) will result in a waiver of any
event of default under Section 10 of this Agreement by the Borrower, (ii) impose
any liability on the Bank, or (iii) be a representation or warranty of any kind
regarding the Collateral (including its condition or value or compliance with
any laws) or the Environmental Report (including its accuracy or completeness),
In the event the Bank has a duty or obligation under applicable laws,
regulations or other requirements to disclose an Environmental Report to the
Borrower or any other party, the Borrower authorizes the Bank to make such a
disclosure.  The Bank may also disclose an Environmental Report to any
regulatory authority, and to any other parties as necessary or appropriate in
the Bank's judgment.  The Borrower understands and agrees that any Environmental
Report or other information regarding a site visit, observation or testing that
is disclosed to the Borrower by the Bank or its agents and representatives is to
be evaluated (including any reporting or other disclosure obligations of the
Borrower) by the Borrower without advice or assistance from the Bank.
 
9.5            Definition of Hazardous Substances.  "Hazardous substances" means
any substance, material or waste that is or becomes designated or regulated as
"toxic," "hazardous," "pollutant," or "contaminant" or a similar designation or
regulation under any current or future federal, state or local law (whether
under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including without limitation petroleum or
natural gas.
 
9.6           Continuing Obligation.  The Borrower's obligations to the Bank
under this Article, except the obligation to give notices to the Bank, shall
survive termination of this Agreement and repayment of the Borrower's
obligations to the Bank under this Agreement.
 
10.            DEFAULT AND REMEDIES.
 
If any of the following events of default occurs, the Bank may do one or more of
the following- declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice.  If an event which, with notice or
the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement.  In addition, if any event of default set forth
below shall have occurred and be continuing, the Bank shall have all rights,
powers and remedies available under any instruments and agreements required by
or executed in connection with this Agreement, as well as all rights and
remedies available at law or in equity If an event of default occurs under the
paragraph entitled "Bankruptcy," below, with respect to the Borrower, then the
entire debt outstanding under this Agreement will automatically be due
immediately.
 
 
14

--------------------------------------------------------------------------------

 
 
10.1         Failure to Pay.  The Borrower fails to make a payment under this
Agreement (a) when due with respect to any principal amount hereunder or (b)
within 5 days after when due with respect to any interest, fees or other amounts
owed hereunder,
 
10.2         Other Bank Agreements.  Any default occurs under any other
agreement the Borrower (or any Obligor) has with the Bank.
 
10.3         Cross-default.  Any default occurs under any agreement in
connection with any credit the Borrower (or any Obligor) has obtained from
anyone else or which the Borrower (or any Obligor) has guaranteed, in any case
which exceeds $100,000.00, the effect of which default is to cause or to permit
the holder of such indebtedness to cause, such indebtedness to become due prior
to its stated maturity.
 
10.4         False Information.  The Borrower or any Obligor has given the Bank
materially false or misleading information or representations.
 
10.5         Bankruptcy.  The Borrower or any Obligor files a bankruptcy
petition, a bankruptcy petition is filed against any of the foregoing parties,
or the Borrower or any Obligor makes a general assignment for the benefit of
creditors.
 
10.6         Receivers.  A receiver or similar official is appointed for a
substantial portion of the Borrower's or any Obligor's business, or the business
is terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.
 
10.7         Lien Priority.  The Bank fails to have an enforceable first lien
(except for any prior liens to which the Bank has consented in writing) on or
security interest in any property given as security for this Agreement (or any
guaranty).
 
10.8         Judgments.  Any judgments or arbitration awards are entered against
the Borrower or any Obligor, or the Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
or more in excess of any insurance coverage.
 
10.9          Material Adverse Change.  A material adverse change occurs, or is
reasonably likely to occur, in the Borrower's (or any Obligor's) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit, or the Bank determines that it is insecure for any
other reason.
 
10.10       Government Action.  Any government authority takes action that the
Bank believes materially adversely affects the Borrower's or any Obligor's
financial condition or ability to repay.
 
10.11       Default under Related Documents.  Any event of default occurs under
any guaranty, subordination agreement, security agreement, deed of trust,
mortgage, or other document required by or delivered in connection with this
Agreement and such, default remains uncured after any applicable cure period, or
any guarantor purports to revoke or disavow its guaranty, or any representation
or warranty made by any guarantor is false in any material respect when made or
deemed to be made.
 
10.12       ERISA Plans.  Any one or more of the following events occurs with
respect to a Plan subject to Title IV of ERISA, provided such event or events
could reasonably be expected, in the judgment of the Bank, to have a material
adverse effect.
 
(a) 
A reportable event shall occur under Section 4043(c) of ERISA.

 
(b)
Any Plan termination (or commencement of proceedings to terminate a Plan) or the
full or partial withdrawal from a Plan under Section 4041 or 4042 of ERISA.

 
10.13       Other Breach Under Agreement.  A default occurs under any other term
or condition of this Agreement not specifically referred to in this Article. 
This includes any failure or anticipated failure by the Borrower (or any other
party named in the Covenants section) to comply with the financial covenants set
forth in this Agreement, whether such failure is evidenced by financial
statements delivered to the Bank or is otherwise known to the Borrower or the
Bank.
 
 
15

--------------------------------------------------------------------------------

 
 
11            ENFORCING THIS AGREEMENT; MISCELLANEOUS.
 
11.1         GAAP.  Except as otherwise stated In this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.
 
11.2         Governing Law.  This Agreement is governed by and shall be
interpreted according to federal law and the laws of Georgia.  If state or local
law and federal law are inconsistent, or if state or local law is preempted by
federal law, federal law governs.  If the Bank has greater rights or remedies
under federal law, whether as a national bank or otherwise, this paragraph shall
not be deemed to deprive the Bank of such rights and remedies as may be
available under federal law.
 
11.3         Successors and Assigns.  This Agreement is binding on the
Borrower's and the Bank's successors and assignees.  The Borrower agrees that it
may not assign this Agreement without the Bank's prior consent.  The Bank may
sell participations in or, so long as there is no event of default under Section
10, with the consent of Borrower, assign this loan, and may exchange information
about the Borrower (including, without limitation, any information regarding any
hazardous substances) with actual or potential participants or assignees If a
participation is sold or, so long as there is no event of default under Section
10, with the consent of Borrower, the loan is assigned, the purchaser will have
the right of set-off against the Borrower.
 
11.4         Dispute Resolution Provision.  This paragraph, including the
subparagraphs below, is referred to as the "Dispute Resolution Provision".  This
Dispute Resolution Provision is a material inducement for the parties entering
into this agreement.
 
(a)
This Dispute Resolution Provision concerns the resolution of any controversies
or claims between the parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to (i) this agreement (including any renewals, extensions or modifications), or
(ii) any document related to this agreement (collectively a "Claim").  For the
purposes of this Dispute Resolution Provision only, the term "parties" shall
include any parent corporation, subsidiary or affiliate of the Bank involved in
the servicing, management or administration of any obligation described or
evidenced by this agreement.

 
(b)
At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act").  The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 
(c)
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
("AAA"), and the terms of this Dispute Resolution Provision.  In the event of
any inconsistency, the terms of this Dispute Resolution Provision shall control
If AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.

 
(d)
The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement.  All Claims
shall be determined by one arbitrator; however, if Claims exceed Five Million
Dollars ($5,000,000), upon the request of any party, the Claims shall be decided
by three arbitrators.  All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing.  However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days.  The arbitrator(s) shall provide a concise written
statement of reasons for the award.  The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

 
(e)
The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and shall dismiss the arbitration if the Claim is barred under the
applicable statutes of limitation.  For purposes of the application of any
statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrators), except as set forth at subparagraph (h) of this
Dispute Resolution Provision.  The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this agreement.

 
(f)
This paragraph does not limit the right of any party to (i) exercise self-help
remedies, such as but not limited to, setoff, (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral, (iii)
exercise any judicial or power of sale rights, or (iv) act in a court of law to
obtain an interim remedy, such as but not limited to, injunctive relief, writ of
possession or appointment of a receiver, or additional or supplementary
remedies.

 
 
16

--------------------------------------------------------------------------------

 
 
(g)
The filing of a court action is not intended to constitute a waiver of the right
of any party, including the suing party, thereafter to require submittal of the
Claim to arbitration.

 
(h)
Any arbitration or court trial (whether before a judge or jury) of any Claim
will take place on an individual basis without resort to any form of class or
representative action (the "Class Action Waiver").  The Class Action Waiver
precludes any party from participating in or being represented in any class or
representative action regarding a Claim.  Regardless of anything else in this
Dispute Resolution Provision, the validity and effect of the Class Action Waiver
may be determined only by a court and not by an arbitrator.  The parties to this
agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims.  If the Class Action Waiver is limited, voided or
found unenforceable, then the parties' agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver.  The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.

 
(i)
By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury as permitted by law in respect
of any Claim.  Furthermore, without intending in any way to limit this Dispute
Resolution Provision, to the extent any Claim is not arbitrated, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury to
the extent permitted by law in respect of such Claim.  This waiver of jury trial
shall remain in effect even if the Class Action Waiver is limited, voided or
found unenforceable.  WHETHER THE CLAIM IS DECIDED BY ARBITRATION OR BY TRIAL BY
A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS
THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY
LAW.

 
11.5         Severability: Waivers.  If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced.  The Bank retains all
rights, even if it makes a loan after default, If the Bank waives a default, it
may enforce a later default.  Any consent or waiver under this Agreement must be
in writing.
 
11.6         Attorneys' Fees.  The Borrower shall reimburse the Bank for any
reasonable costs and attorneys' fees actually incurred by the Bank in connection
with the enforcement or preservation of any rights or remedies under this
Agreement and any other documents executed in connection with this Agreement,
and in connection with any amendment, waiver, "workout" or restructuring under
this Agreement.  In the event of a lawsuit or arbitration proceeding, the
prevailing party is entitled to recover costs and reasonable attorneys' fees
actually incurred in connection with the lawsuit or arbitration proceeding, as
determined by the court or arbitrator In the event that any case is commenced by
or against the Borrower under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute, the Bank is entitled to recover costs and
reasonable attorneys' fees incurred by the Bank related to the preservation,
protection, or enforcement of any rights of the Bank in such a case.  As used in
this paragraph, "attorneys' fees" includes the allocated costs of the Bank's
in-house counsel.
 
11.7         Set-Off.
 
(a)
In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under Section 10
of this Agreement the Bank is authorized, at any time, to set off and apply any
and all Deposits of the Borrower or any Obligor held by the Bank or its
affiliates against any and all Obligations owing to the Bank.  The set-off may
be made irrespective of whether or not the Bank shall have made demand under
this Agreement or any guaranty, and although such Obligations may be contingent
or unmatured or denominated in a currency different from that of the applicable.
 Deposits and without regard for the availability or adequacy of other
collateral.  Any Deposits may be converted, sold or otherwise liquidated at
prevailing market prices in order to effect such set-off.

 
(b)
The set-off may be made without prior notice to the Borrower or any other party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Obligor) to the fullest extent permitted by law.  The Bank agrees promptly
to notify the Borrower after any such set-off and application, provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

 
(c)
For the purposes of this paragraph, "Deposits" means any deposits (general or
special, time or demand, provisional or final, individual or joint) as well as
any money, instruments, securities, credits, claims, demands, income or other
property, rights or interests owned by the Borrower or any Obligor which come
into the possession or custody or under the control of the Bank or Its
affiliates.  "Obligations" means all obligations, now or hereafter existing, of
the Borrower to the Bank under this Agreement and under any other agreement or
instrument executed in connection with this Agreement, and the obligations to
the Bank of any Obligor.

 
 
17

--------------------------------------------------------------------------------

 
 
11.8         One Agreement.  This Agreement and any related security or other
agreements required by this Agreement, collectively.
 
(a)
represent the sum of the understandings and agreements between the Bank and the
Borrower concerning this credit;

 
(b) 
replace any prior oral or written agreements between the Bank and the Borrower
concerning this credit, and

 
(c)
are intended by the Bank and the Borrower as the final, complete and exclusive
statement of the terms agreed to by them,

 
In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail Any reference in any
related document to a "promissory note" or a "note" executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
 
11.9         Indemnification.  Absent the gross negligence or willful misconduct
of the Bank, its officers, employees, or agents, successors or assigns (as
determined by a final non-appealable court of competent jurisdiction), the
Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit This indemnity includes but is not limited to
attorneys' fees (including the allocated cost of in-house counsel).  This
indemnity extends to the Bank, its parent, subsidiaries, affiliates and all of
their directors, officers, employees, agents, successors, attorneys, and
assigns.  This indemnity will survive repayment of the Borrower's obligations to
the Bank.  All sums due to the Bank hereunder shall be obligations of the
Borrower, due and payable promptly upon demand.
 
11.10        Notices.  Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.
 
11.11       Headings. Article and paragraph headings are for reference only and
shall not affect the interpretation or meaning of any provisions of this
Agreement.
 
11.12       Counterparts.  This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but ail such counterparts shall constitute but one and the same
agreement Delivery of an executed counterpart of this Agreement (or of any
agreement or document required by this Agreement and any amendment to this
Agreement) by telecopy or other electronic imaging means shall be as effective
as delivery of a manually executed counterpart of this Agreement, provided,
however, that the telecopy or other electronic image shall be promptly followed
by an original if required by the Bank.
 
11.13      Borrower Information. Reporting to Credit Bureaus.  The Borrower
authorizes the Bank at any time to verify or check any information given by the
Borrower to the Bank, check the Borrower's credit references, verify employment,
and obtain credit reports.  The Borrower agrees that the Bank shall have the
right at all times to disclose and report to credit reporting agencies and
credit rating agencies such information pertaining to the Borrower and/or all
guarantors as is consistent with the Bank's policies and practices from time to
time in effect.
 
11.14       "Interest" Limited.  As used in this Agreement the term "interest"
does not include any fees (including, but not limited to, any loan fee, periodic
fee, unused commitment fee or waiver fee) or other charges imposed on the
Borrower in connection with the indebtedness evidenced by this Agreement, other
than the interest described above, In no event shall the amount or rate of
interest due and payable under this Agreement exceed the maximum amount or rate
of interest allowed by applicable law and, In the event any such excess payment
Is made by the Borrower or received by the Bank, such excess sum shall be
credited as a payment of principal (or if no principal shall remain outstanding,
shall be refunded to the Borrower), It is the express intent hereof that the
Borrower not pay and the Bank not receive, directly or indirectly, interest in
excess of that which may be lawfully paid under applicable law including the
usury laws in force in the State of Georgia.
 
 
18

--------------------------------------------------------------------------------

 


The Borrower executed this Agreement as of the date stated at the top of the
first page, intending to create an instrument executed under seal.
 
Bank.
 

Bank of America, N A.         By:  Joel Collins, Officer      Authorized Signer,
Officer     Joel Collins, Officer   

 
Borrower
 
MIMEDX GROUP, INC.
        By: Michael J. Senken (Seal)   Michael J. Senken, Chief Financial
Officer  

 

Address where notices to MiMedx Group, Inc, are to be sent: Address where
notices to the Bank are to be sent:    
60 Chastain Center Boulevard, Suite 60
Kennesaw, GA 30144
Doc Retention - GCF
M01-800-08-11
800 Market Street, 8th Floor
St. Louis, MO 63101-2510

 

Telephone:     Facsimile: (866) 255-9922 Facsimile      

 
Federal law requires Bank of America, N.A. (the "Bank") to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.
 
(1)            USA PATRIOT ACT NOTICE
 
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan. 
The Bank will ask for the Borrower's legal name, address, tax ID number or
social security number and other identifying information.  The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.
 
 
19

--------------------------------------------------------------------------------